DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dibene et al. (US 8,099,619 B2).
Regarding Claim 10, Dibene et al. teaches in Figure 3 an apparatus comprising: 
a first clock from a clock source, wherein the clock source is coupled to a first power supply rail (CLK, VR_CLK); and 
a circuitry to stretch a clock pulse of a second clock, relative to the first clock, to a load and to cause adjustment of a voltage on a second power supply rail when a droop 

Regarding Claim 11, Dibene et al. further teaches the apparatus, wherein the circuitry is to control frequency of the second clock and the voltage on the second power supply rail simultaneously (Col. 3, lines 15-40: where the synchronizer circuits 306 controls the frequency and supply rail of the signal outputted by synchronizer circuit).  

Regarding Claim 16, Dibene et al. further teaches the apparatus comprises a calibration logic to calibrate frequency of the second clock to be substantially same as a frequency of the first clock (using the synchronization logic within 306).  

Regarding Claim 17, Dibene et al. further teaches the apparatus comprises a multiplexer to select one of the second clock or a divided version of the second clock, and to provide it as an output clock to the load (using Mux 308_1 through Mux 308_i).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dibene et al. (US 8,099,619 B2) as applied to claim 10 above, and further in view of Hanke et al. (US 10,587,250 B2).
Regarding Claim 13, Dibene et al. further teaches all the limitations of the present invention, but does not explicitly disclose the apparatus, wherein the clock source comprises a phase locked loop.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Hanke et al. to generate the clock signal from the clock source of Dibene et al. for the purpose of “compensating supply voltage droops in integrated circuits (ICs).”  Hanke et al.: Col. 3, lines 34-35.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dibene et al. (US 8,099,619 B2) as applied to claim 10 above, and further in view of Abdelmoneum et al. (US 10,020,931 B2).
Regarding Claim 14, Dibene et al. further teaches all the limitations of the present invention, but does not explicitly disclose the apparatus wherein the circuitry includes an oscillator with an adjustable frequency oscillation, wherein the oscillator is coupled to the second power supply rail, wherein the oscillator generates the second clock.  
Abdelmoneum et al. teaches in Figure 3 clock generator 102 is implemented as a PLL 301, wherein the circuitry includes an oscillator with an adjustable frequency oscillation (305), wherein the oscillator is coupled to the second power supply rail (as further illustrated in Figure 5 to connect to pbias and nbias), wherein the oscillator generates the second clock (OutClk).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the details taught by Abdelmoneum et al. to further detail each Synchronizer 306_1 through Synchronizer 306_i (see also Dibene et al.: Col. 3, lines 25-28) for the purpose of allowing “for adaptive frequency scaling of a clock generator (e.g., PLL) using a droop detector.”  Abdelmoneum et al.: Col. 2, lines 27-29.

Regarding Claim 15, Dibene et al. and Abdelmoneum et al., as a whole, teach all the limitations of the present invention, wherein Abdelmoneum et al. further teaches the apparatus, wherein the oscillator is to automatically slow its oscillation frequency when a workload on the load increases (based on the voltage droop detector and the feedback from OutClk), and then increase its oscillation frequency to be substantially same as the frequency of the first clock (based on the voltage droop detector; Col. 2, liens 36-53).  

Allowable Subject Matter
Claims 1-9 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest an apparatus comprising: 
a second circuitry to count a frequency of the output clock and the first clock, and to generate a control for a voltage generator in accordance with a frequency difference between the output clock and the first clock;
in combination with all the other claimed limitations.
Claims 2-9 are allowed for depending from Claim 1.

Regarding Claim 18, the prior art does not disclose, teach or suggest a system comprising: 
a processor coupled to the memory, wherein the processor includes an apparatus comprising: 

in combination with all the other claimed limitations.
Claims 19 and 20 are allowed for depending from Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 12, the prior art does not disclose, teach or suggest the apparatus comprise a voltage regulator to generate the voltage on the second supply rail, wherein the circuitry is to control the voltage regulator in accordance with a frequency difference between the first and second clocks;
in combination with all the other claimed limitations.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Examiner, Art Unit 2849